DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Patent Board decision filed on December 3, 2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) File a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Director has approved of reopening prosecution by signing below:
/James. Trammell/
Director TC 3600
Claim Objections
Claim 11 is objected to because of the following informalities:

In order to calculate it, you need the temperature at two points and the distance between the two points:
(Temperature 1 – Temperature 2)/distance. 
This number obtained will be either °F or °C / distance (mm, cm, m, etc).
The claim requires °C/s. The “°C” is temperature, however what is “s”? That is not a known length conversion. Appropriate correction is required to the claim and specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,620,212 to Bourne et al (Bourne) in view of US Pat No 7,552,954 to Rozo et al (Rozo) and US Pat No 8,156,671 to Presley et al (Presley). 

    PNG
    media_image1.png
    553
    1208
    media_image1.png
    Greyscale

Regarding claim 1, Bourne discloses a locking device which can be embedded flush into a surface (18 and 19) and is intended for locking flaps of an aircraft.
The locking device comprises a plate (16) and a locking element (23), which is actuatable thereby.
Wherein, in a locked state of the locking device, the plate is flush with the surface and, in an open state, the plate projects from the surface, and wherein at least some faces of the locking device, which are situated on an inside with respect to the surface in the locked state and are visible only in the open state.

Bourne fails to disclose that at least some faces of the locking device which are situated on an inside with respect to the surface in the locked state and are visible only in the open state, are coated with photo luminescent material.

    PNG
    media_image2.png
    608
    531
    media_image2.png
    Greyscale

Rozo teaches a member (handle 20) that in a closed position, the member is flush with a surface and, in an open state, the member projects from the surface. Rozo teaches that it is known in the art to provide at least some faces (80) that are situated on an inside with respect to the surface in the locked state and are visible only in the open state, with a color in order to indicate a position of the member (that is still open).

    PNG
    media_image3.png
    551
    907
    media_image3.png
    Greyscale

Presley teaches that it is well known in the art to provide a photoluminescent coating material on a desired surface (32) of a member (16) to light any type of color on the desired surface of the member (col 4 line 33 to col 5 line 5).
Presley further teaches that the coating comprises zinc sulfide compounds or strontium aluminate compounds (Col 4 Lines 62-66).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least some faces of the locking device described by Bourne, with an indicator, as taught by Rozo, in order to indicate a position of the member.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the indicator as a visible photoluminescent coating material, as taught by Presley, in order to be able to see the indicator in a dark place.



Regarding claim 9, Presley teaches that the coating comprises zinc sulfide compounds or strontium aluminate compounds (Col. 4 Lines 62-66).

Regarding claim 11, as to the coating being configured to or designed for use in a temperature range of -55°C to +60°C or a the temperature gradient of 1°C/s. The examiner is examining using the range as the gradient is in the alternative. The specification does not place any criticality on the temperature range and recites that the range claimed is just “preferred” (paragraph 25). 
While Presley does not positively recite the exact temperature range claimed, one of ordinary skill in the art would recognize that the coating described by Presley is used in daily average ambient temperature range, which includes the range claimed.

Regarding claim 12, Bourne, as modified by Rozo and Presley, teaches a locking device capable of being retrofitted by a coating with photoluminescent material in at least some faces of the locking device.

Claims 3-6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,620,212 to Bourne et al (Bourne) in view of US Pat No 7,552,954 to Rozo .  
Regarding claim 3, Bourne, as modified by Rozo and Presley, fails to disclose that the coating has a multilayer construction comprising a reflective layer, a photoluminescent layer and a translucent top layer. 

    PNG
    media_image4.png
    258
    533
    media_image4.png
    Greyscale

Connew teaches that it is well known in the art to provide a photoluminescent coating (14) that has a multilayer construction that comprising a reflective layer (20), a photoluminescent layer (21) and a translucent top layer (22).  The coating is capable of being applied by a sequential application of the individual layers. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coating described by Bourne, as modified by Rozo and Presley, with a multilayer construction, as taught by Connew, in order to provide a simple coating construction.

Regarding claim 4, Bourne, as modified by Rozo, Presley and Connew, teaches that the coating is capable of being applied by a sequential application of the individual layers to 
Regarding claims 5, 6 and 13-14, Bourne, as modified by Rozo, Presley and Connew, teaches that the coating is created by a multilayer coating element having at least one layer embodied as a film, which is adhesively bonded onto at least one of the faces (Connew teaches adhesive, col 3 lines 50-55).

Claims 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,620,212 to Bourne et al (Bourne) in view of US Pat No 7,552,954 to Rozo et al (Rozo), US Pat No 8,156,671 to Presley et al (Presley), US Pat No 4,998,391 to Connew and further in view of US Pat No 8,163,201 to Agrawal et al (Agrawal), WO 2013034841 to Lemoine and CA 2934926 to Fujiwara.

Regarding claim 7, Bourne, as modified by Rozo, Presley and Connew, fails to disclose that the reflective layer has a reflectance of more than 75%, or the photoluminescent layer has a proportion by weight of luminescent pigments of 15% to 75%. The specification just recites that the range claimed is just “preferred” (paragraph 21).

With respect to the reflective layer having a reflectance of more than 75%, Agrawal teaches that it is well known in the art to provide a reflective layer that is capable of having a reflectance of more than 75% (col 32 Line 5). Agrawal teaches that the reflective layer reflectance can be 100%, 50% or 0%. 


With respect to the photoluminescent layer having a proportion by weight of luminescent pigments of 15% to 75%, Fujiwara also teaches that it is well known in the art to manufacture a photoluminescent layer has a proportion by weight of luminescent pigments that is between 10-15% by mass (page 7 line 5). 
Lemoine also teaches that it is well known in the art to manufacture a photoluminescent layer has a proportion by weight of luminescent pigments that will not exceed 90% of the total weight (abstract and page 3 lines 1-6, claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the photoluminescent layer proportion by weight of luminescent pigments to be 15% to 75%, as taught by Fujiwara or Lemoine, in order to give the part a phosphorescent quality.

Regarding claim 16, Bourne, as modified by Rozo, Presley and Connew, fails to disclose that the photoluminescent layer has a proportion by weight of luminescent pigments of 20% to 45% or 40% to 75%.
Lemoine teaches that it is well known in the art to manufacture a photoluminescent layer has a proportion by weight of luminescent pigments that will not exceed 90% of the total weight (abstract and page 3 lines 1-6, claim 1).


Regarding claim 17, Bourne, as modified by Rozo, Presley and Connew, fails to disclose that the photoluminescent layer has a proportion by weight of luminescent pigments of 40% to 75%. 
Lemoine teaches that it is well known in the art to manufacture a photoluminescent layer has a proportion by weight of luminescent pigments that will not exceed 90% of the total weight (abstract and page 3 lines 1-6, claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the photoluminescent layer proportion by weight of luminescent pigments to be 40% to 75%, as taught by Lemoine, in order to give the part a phosphorescent quality.

Claims 8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,620,212 to Bourne et al (Bourne) in view of US Pat No 7,552,954 to Rozo et al (Rozo), US Pat No 8,156,671 to Presley et al (Presley), and further in view of WO 2016204636 to Osmanski. 

Regarding claims 8, 18 and 19, Bourne, as modified by Rozo and Presley, fails to disclose that the coating has a thickness of less than 1mm (claim 8), between .15mm and .5mm 
Osmanski teaches that prior art methods result in a thickness as big as 1mm-3mm (page 3 last paragraph), not ensuring a transfer of excitation energy between the molecules under the influence of light. 
However, Osmanski teaches that the method claimed result in thickness measured in microns, which is less than 1mm (page 4 last paragraph to page 5 line 11, discloses that the coating comprises a powder that has a preferable thickness between 33-195µm; a phosphor powder of 30-150 µm; glass beads of 30-150 µm and pigments of 24-150 µm, which in total, the thickness of the coating can be between .117mm-.645mm, which includes all values of claims 8 (less than 1mm), 18 (between .15 and .5mm) and 19 (less than .75mm).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture the thickness of the coating described by Bourne, as modified by Rozo and Presley, with a thickness less than 1mm, as taught by Osmanki, in order to ensure the energy transfer between molecules is in a more confined space.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,620,212 to Bourne et al (Bourne) in view of US Pat No 7,552,954 to Rozo et al (Rozo), US Pat No 8,156,671 to Presley et al (Presley), and further in view of US Pat No 10,543,780 to O’Kell et al (O’Kell) and US Pat No 10,495,408 to Moore.  
Regarding claims 10 and 20, Bourne, as modified by Rozo and Presley, fails to disclose that the coating has a luminance of at least 50 mcd/m*2 after 10 minutes of illumination 
The specification just recites that the range claimed is just “preferred” and that one of ordinary skill in the art will be capable of finding a coating that match these specifications (paragraph 24).

O’Kell teaches that it is well known in the art to provide an illumination apparatus (10) that comprises a photoluminescent material that has a luminance of 50 mcd/m*2 or more after 10 minutes of illumination in accordance with DIN 67510 (Col 5 Line 60).

Moore teaches that it is well known in the art to provide a photoluminescent element (3) charged in a range of 5-1000 lux for a time period of 1min to about 240 mins in accordance with DIN 67510 (Col 3 Line 65 to Col 4 Line 22).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the coating luminance described by Bourne, as modified by Rozo and Presley, with a luminance of at least 50 mcd/m*2 after 10 minutes of illumination in accordance with DIN 67510, as taught by O’Kell, and charged about 100 lux or 75 lux, as taught by Moore, in order to provide a material with a desirable luminance emission for the sensitivity of the user in a dark place.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,620,212 to Bourne et al (Bourne) in view of US Pat No 7,552,954 to Rozo et al (Rozo), US Pat No 8,156,671 to Presley et al (Presley) and further in view of US Pat No 7,699,365 to Liang et al (Liang).
Regarding claim 21, Bourne, as modified by Rozo and Presley, fails to disclose that the locking element is also coated with photo luminescent material.

    PNG
    media_image5.png
    440
    672
    media_image5.png
    Greyscale

Liang teaches that it is well known in the art to provide colored surfaces (32, 33) on a locking element so as to be only visible when the locking element is in a respective position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coating teached by Bourne, as modified by Rozo and Presley, 

Response to Arguments
In view of the new rejection to claims 7, 8, 10, 11 and 16-20, prosecution has been reopened. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 28, 2022.